DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (CN 111498620 A) (hereinafter rejections in view of attached machine translation).
Regarding claim 1, Li discloses a method of speed control based on a self-learning model of a load torque and a moment inertia (e.g. p. 3-4 & 7-8: self learn maintenance torque and load inertia of motor of an elevator for each floor and adjust the motor output torque of the motor at each floor based on the maintenance torque and load inertia of each floor) applied to a controller (p. 10: controller 901) of controlling a motor (e.g. p.1-2: motor of elevator), the method comprising steps of 
(a) establishing a relationship between the load torque and the moment inertia by a self- learning manner (e.g. p. 3-4 & 7-8: 1st and 2nd embodiments & p. 7-9: Steps 401-402), 
(b) correspondingly acquiring a value of the moment inertia according to a value of the load torque (p. 9: Step 403), and 
(c) adjusting parameters of the controller to control rotation of the motor according to the value of the moment inertia (e.g. p.9: Step 403).  
Regarding claim 2, Li discloses the step (a) comprises steps of: 
(a1) acquiring the value of the load torque under a zero speed control (e.g. p.7: Step 401),
(a2) acquiring the value of the moment inertia under an acceleration control (e.g. p. 3-8: determining parameters including load inertia and moment inertia when the car in up/down state, since the claim does not specifically state what is “acceleration control”, “acceleration control” is broadly interpreted as control the elevator car in up/down state), and 
(a3) establishing the relationship between the load torque and the moment inertia by repeatedly performing the step (al ) and the step (a2) (e.g. p. 3-8: determining torque and inertia repeatedly for each floor).  
Regarding claim 6, Li discloses a step of: (d) updating the relationship between the load torque and the moment inertia (e.g. p. 3-8: determining torque and inertia repeatedly for each floor; thus, update the relationship between torque and inertia for each floor in the storage of the system).  
Regarding claim 7, Li discloses when determining that there is a new value of the load torque, correspondingly acquiring a new value of the moment inertia and updating the relationship between the load torque and the moment inertia (e.g. p. 3-8: when determining torque and inertia for each floor; new values of load torque and moment inertia are determined and updated in the system).  
Regarding claim 8, Li discloses a relationship between the load torque and the moment inertia is one to one (e.g. p. 3-8: torque and inertia are one-one for each floor).  
Regarding claim 10, Li discloses in the step (a), acquiring a speed information of the motor through a speed control loop, and acquiring a torque information of the motor through a current control loop to self-learning establish the relationship between the load torque and the moment inertia (e.g. p. 1: Li discloses it is known in the art to use speed error, i.e. speed control, to determine torque output by PI control, i.e. current control).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 111498620 A) (hereinafter rejections in view of attached machine translation) in view of Tamminen et al. (US 2013/0047724 A1).
Regarding claim 3, Li fails to disclose, but Tamminen teaches the step (a2) comprises a step of (a21) calculating the value of the moment inertia by performing an integral operation (e.g. [0036]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Tamminen to perform integral operation when calculating moment of inertia since it is merely simple substitutions of one known mathematical equation for calculating moment of inertia with another according to KSR, and the modification would have yielded only predictable result to one skilled in the art.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 111498620 A) (hereinafter rejections in view of attached machine translation) in view of Xu et al. (US 2021/0054554 A1).
Regarding claim 4, Li fails to disclose, but Xu teaches the relationship between the load torque and the moment inertia is a lookup table (e.g. [0108, 0109]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Li with the teachings of Xu to represent the relationship of torque and inertia by lookup table so as to recall or store the data in relationship more easily.  And, Xu teaches lookup table is one of the known ways to store related data; thus, it would have been obvious to one skilled in the art to modify Li with look-up table since it is merely simple substitutions of one known technique (Li: store data in memory) with another (Xu: store data in lookup table) according to KSR.
Regarding claim 5, Xu teaches the relationship between the load torque and the moment inertia is a curve-fitting relation (e.g. [0010]).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846